Filed 3/26/14 P. v. Monzon CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B249987

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA101787)
         v.

AARON BELTRAN MONZON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Jack P. Hunt, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.


                               ____________________________________
      After waiving his rights to a preliminary hearing and trial, appellant pled no
contest to one count of residential burglary (Pen. Code, § 459). Based on the plea
agreement, appellant was sentenced to the low term of two years in state prison.
Thereafter, he filed a timely notice of appeal.
      After examining the record, appointed appellate counsel filed a brief raising
no issues, but asking this court to independently review the record on appeal
pursuant to People v. Wende (1979) 25 Cal. 3d 436, 441-442. (See Smith v.
Robbins (2000) 528 U.S. 259, 264.) On December 5, 2013, we advised appellant
he had 30 days within which to submit by brief or letter any contentions or
argument he wished this court to consider. No response was received.
      This court has examined the entire record in accordance with People v.
Wende, supra, 25 Cal.3d at pages 441-442, and is satisfied appellant’s attorney has
fully complied with the responsibilities of counsel, and no arguable issues exist.
Accordingly, we affirm the judgment of conviction.




                                           2
                                  DISPOSITION
      The judgment is affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                  MANELLA, J.


We concur:




EPSTEIN, P. J.




EDMON, J.*




__________________________________________________________________
* Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                        3